Citation Nr: 0639251	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-01 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection a bilateral foot 
disorder.  

2.  Entitlement to service connection for claimed skin 
cancer, to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for a claimed 
respiratory disorder, to include as due to exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1969, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
bilateral foot disorder is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to skin cancer or a respiratory condition 
in service or for many years thereafter.  

2.  The veteran is not shown to have skin cancer that is 
etiologically linked to the exposure to Agent Orange in 
service or to be due to any other event or incident of his 
period of active service.  

3.  The currently demonstrated chronic obstructive pulmonary 
disease is not shown to be etiologically linked to the 
exposure to Agent Orange in service or to be due to any other 
event or incident of the veteran's period of active service.  
.



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by skin 
cancer is not due to disease or injury that was incurred in 
or aggravated by service; nor may any be presumed to be due 
to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  The veteran's respiratory disability including that 
manifested by a chronic obstructive defect is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to be due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In October 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

Although the veteran was not informed by VA letter of the 
applicable regulations on disability ratings and effective 
dates if either of his claims was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), there 
is no prejudice to the veteran because both of the claims for 
service connection are being denied.  Consequently, no 
disability rating or effective date will be assigned.  Id.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues decided herein, none is 
needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed hereinbelow, a VA 
examination is not necessary with regard to the issues on 
appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  The veteran has 
been given ample opportunity to present evidence and 
argument in support of his claims.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2006).  


Analysis

In this case, the veteran claims that he developed skin 
cancer and a respiratory disability as a result of service, 
including exposure to Agent Orange in service.  The evidence 
of record reveals that the veteran served in Vietnam.  

Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have 
been exposed to herbicide agents, including Agent Orange.  
However, since neither skin cancer nor chronic obstructive 
lung disease is a presumptive disorder under this provision, 
the medical evidence of record does not show a current 
diagnosis of a presumptive disorder under 38 C.F.R. 
§ 3.309(e).  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Despite the veteran's contentions that his skin cancer and 
respiratory disability are due to service, no pertinent 
abnormality was shown in service or on postservice medical 
evidence until 1997, which is many years after service 
discharge.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, there is no competent medical evidence to 
support his assertions that his skin cancer or respiratory 
disorder is due to Agent Orange exposure or any other event 
or incident of his military service.  As there is no nexus 
evidence, on this record, service connection, to include as 
due to the exposure to Agent Orange, is not warranted.  

To the extent that the veteran himself has presented 
assertions in support of his claim, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
veteran's statements alone cannot be competent evidence to 
establish a nexus with service.  

As there is no evidence that relates either the veteran's 
current skin disability or his current respiratory disorder 
to his military service, the preponderance of the evidence is 
against the claims and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for skin cancer, to include as due to 
exposure to Agent Orange, is denied.  

Service connection for a respiratory disorder, to include as 
due to exposure to Agent Orange, is denied.  




REMAND

A May 1999 rating decision denied service connection for a 
bilateral foot disorder, and the veteran was notified of this 
action later in May 1999.  He did not timely appeal.  
Consequently, the denial of the claim of service connection 
is final.  To reopen the claim, new and material evidence 
must be submitted.  See 38 C.F.R. § 3.156 (2006).  

As noted, VA's statutory "duty to notify" under VCAA 
requires that VA notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, although the October 2003 VA letter discusses 
the "duty to notify" provisions of VCAA and the evidence 
needed to substantiate claims for service connection, it does 
not discuss the evidence needed to substantiate a claim 
involving whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral foot disability.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
as to the issue remanded by this 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126. The RO 
must provide notice as required by Kent.  

2.  After the above have been completed, 
the veteran must be provided a Statement 
of the Case on the issue of whether new 
and material evidence has been submitted 
to reopen a claim for a bilateral foot 
disability.  The veteran must then be 
given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


